ORDER

PER CURIAM.
Appellant Laterrence Thigpen appeals from convictions for one count of murder in the first degree § 565.020 RSMo 2000 1, one count of assault in the first degree, § 565.050, and two counts of armed criminal action § 571.015. Having reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).

. All statutory citations are to RSMo (2000) unless otherwise noted.